DETAILED ACTION
EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with KELSEY SKODJE (77205) on 3/9/2022.
Claims 8, 15, and 25 are amended and claims 9, 12, 16, 19, and 26-28 are cancelled as shown below.
8. (Currently Amended) A system, comprising:
	a memory; and
	a processor communicatively coupled to the memory, wherein the processor is configured to:
generate cause indices, wherein for each of the cause indices, the generating comprises:
			retrieving a cause of a previous event;
indexing, with the cause of the previous event, patterns of data elements that contributed to the previous event;
indexing, with the cause of the previous event, a key value set comprising common values from the contributing patterns; and
indexing, with the cause of the previous event, a probability of the cause of the previous event for a pattern of data elements matching the key value set;
		receive a new pattern of data elements;

rank the retrieved causes according to probabilities indexed with the retrieved causes; and
select, as a cause of an event associated with the new pattern, a highest ranking cause from the retrieved causes; and
		display the selected cause on a user interface;
		wherein at least one of the cause indices comprise a two-level cause index having a first level and a second level, wherein the two-level index is organized by the format:
		cause i:
		{
	     	     [key value set A], [candidate value set A], [probability A of cause i],
			[key value set B], [candidate value set B], [probability B of cause i]
		}
		and wherein:
		cause i is the cause of the previous event;
	in the first level, key value set A is common values from a group of patterns contributing to the cause i, candidate value set A is remaining values from the group of patterns that are not included in key value set A, and probability A of cause i is a probability of cause i for a pattern matching key value set A; and 
in the second level, key value set B is common values from a subset of candidate value set A, candidate value set B is remaining values from the group of patterns contributing to the cause i that are not included in key value set A or key value set B, and probability B of cause i is a probability of cause i for a pattern matching key value set B.

9. (Cancelled).
12. (Cancelled).

15. (Currently Amended) A computer program product for determining causes, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause a device to perform a method, the method comprising:
	generating cause indices, wherein for each of the cause indices, the generating comprises:
		retrieving a cause of a previous event;
	indexing, with the cause of the previous event, patterns of data elements that contributed to the previous event;
indexing, with the cause of the previous event, a key value set comprising common values from the contributing patterns; and
indexing, with the cause of the previous event, a probability of the cause of the previous event for a pattern of data elements matching the key value set;
	receiving a new pattern of data elements;
	retrieving, from the cause indices, causes indexed with patterns matching the new pattern, wherein the retrieved causes are selected based on similarity degrees between the new pattern and key value sets indexed with the retrieved causes;
	ranking the retrieved causes according to probabilities indexed with the retrieved causes; and
	selecting, as a cause of an event associated with the new pattern, a highest ranking cause from the retrieved causes; and
	displaying the selected cause on a user interface;
	wherein at least one of the cause indices comprise a two-level cause index having a first level and a second level, wherein the two-level index is organized by the format:
	cause i:
	{
	     [key value set A], [candidate value set A], [probability A of cause i],
		[key value set B], [candidate value set B], [probability B of cause i]
	}
	and wherein:
	cause i is the cause of the previous event;
	in the first level, key value set A is common values from a group of patterns contributing to the cause i, candidate value set A is remaining values from the group of patterns that are not included in key value set A, and probability A of cause i is a probability of cause i for a pattern matching key value set A; and 
	in the second level, key value set B is common values from a subset of candidate value set A, candidate value set B is remaining values from the group of patterns contributing to the cause i that are not included in key value set A or key value set B, and probability B of cause i is a probability of cause i for a pattern matching key value set B.

16. (Cancelled).
19. (Cancelled).

25. (Currently Amended) The computer program product of claim [[19]]15, wherein 

26. (Cancelled).
27. (Cancelled).
28. (Cancelled).

Claim Objections
Claim 14 has been amended to address the informality.  Consequently, the objection is withdrawn.

Specification
Applicant’s amendments to the specification at para. 0022 is acknowledged and accepted.

Rejection under 35 U.S.C. 112
Claims 9, 12, 16, 19, and 21 are cancelled rendering their rejection moot.
Applicant’s amendments to claims 8, 10, 11, 14, 15, 17, 18, and 22-25 to address the issues raised by the Examiner are acknowledged and accepted.  Consequently, the rejection of claims 8, 10, 11, 14, 15, 17, 18, and 22-25 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s amendment to claim 24 to address the improper dependency issue raised by the Examiner is acknowledged and accepted.  Consequently, the rejection of claim 24 under 35 U.S.C. 112(d) is withdrawn.

Rejection under 35 U.S.C. 103
Claims 9, 12, 16, 19, and 21 are cancelled rendering any rejections to them moot.
Applicant’s arguments in regards to the rejection of claims 8, 10, 11, 14, 15, 17, 18, and 22-25 under 35 U.S.C. 103 have been fully considered.  In view of the Examiner amendments set forth above, the cited prior art does not disclose the newly recited limitations.  Consequently, the rejection of claims 8, 10, 11, 14, 15, 17, 18, and 22-25 under 35 U.S.C. 103 is withdrawn.

Rejection for NonStatutory Double Patenting
Claims 9, 12, 16, 19, and 21 are cancelled rendering any rejections to them moot.
The rejection of claims 8, 10, 11, 14, 15, 17, 18, and 22-25 for nonstatutory double patenting is withdrawn in view of the electronic terminal disclaimer filed and approved on 3/10/2022.

Allowance
Claims 9, 12, 16, 19, 21, and 26-28 are cancelled.
Claims 8, 10, 11, 14, 15, 17, 18, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of building an index of causes and their corresponding patterns of data elements.  The patterns of data elements relate to things such as events or problems where the likely cause must be determined.  The present invention builds an index of causes and indexes with each cause, patterns of data elements and respective probabilities the associated cause is the reason for the problem or failure.
While the prior art discloses methods to analyze data logs, databases, and streams of data to identify problems and their likely causes, the present invention sets forth a cause index that seems unique in its formatting as set forth in the claimed invention.  For these reasons, Examiner believes the claimed invention is allowable.
The closest prior art are as follows:
Danielson et al. (US Patent Pub 2011/0154117) discloses a system and method to perform log file analysis to detect patterns corresponding to problems and then identify potential solutions based on the patterns.
Cuddihy et al. (US Patent 5,463,768) discloses a system and method for analyzing error logs for diagnostics where the system is trained using historical error logs that are generated during abnormal operations and failures.  These failures are stored with solutions.
Subramanian et al. (US Patent Pub 2007/0276631) discloses a system and method for a causal ladder mechanism for proactive problem determination, avoidance and recovery.  The system identifies problems and utilizes a causal ladder to identify a potential cause and associated solution.
Gao et al. (US Patent Pub 2011/0161274) discloses a system and method for answer support that generates a target cause to aid in solving a current problem.  The system uses a knowledge database that stores causes corresponding to known problem symptoms.
The described prior art do not anticipate the claim limitations as amended.  The individual or combination of the prior art described also do not render the claims, as amended, obvious.  For at least these reasons, claims 8, 10, 11, 14, 15, 17, 18, and 22-25 are allowed.
Additional relevant prior art are listed on the attached PTO-892 form.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY MAHMOUDI whose telephone number is (571)272-4078.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        




/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163